DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 and 01/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  
At claim 19 line 2 “transformer 110” should read --transformer (110)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “a crankshaft” in line 11. It is unclear whether this is the same crankshaft as introduced at line 4. For examination purposes the limitation at line 11 will be considered as --the crankshaft--.
Claims 16-21 are rejected for depending upon indefinite base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 15, 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TANAYA (US 7,789,595).
Regarding claim 1, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a low voltage (secondary voltage before t1, Fig. 3) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) of the internal combustion engine (1), wherein the low voltage is configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39); 
after supplying the low voltage, supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
Regarding claim 2, TANAYA discloses the method of claim 1.
TANAYA further discloses wherein the low voltage comprises 0 volts (before t1 there is no current flowing through primary winding 11 and the secondary voltage is not applied until t1, i.e. before t1 the secondary voltage is zero, col. 5 lines 26-30).  
Regarding claim 3, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage is greater than 400 volts (“does not fall down below 400V” necessitates greater than 400 volts, col. 6 lines 63-65) and is configured to generate an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
Regarding claim 4, TANAYA discloses the method of claim 3.
TANAYA further discloses supplying a low voltage (secondary voltage before t1, Fig. 3) to the ion sensor (ignition plug 3, col. 3 lines 29-30) before supplying the high voltage (Fig. 3), wherein the low voltage is configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39).  
Regarding claim 7, TANAYA discloses the method of claim 3.
TANAYA further discloses wherein the first time (t3) and the second time (t6) define a high voltage window, and supplying a high voltage comprises supplying the high voltage during the high 
Regarding claim 15, TANAYA discloses an internal combustion engine comprising:
a block (inherently surrounding combustion chamber) including a combustion chamber (col. 3 line 28); 
an ion sensor (ignition plug 3, col. 3 lines 29-30) fluidly coupled with the combustion chamber; 
a crankshaft (unlabeled but easily recognizable in Fig. 1); 
a high voltage supply output (upper end of secondary winding 12, Fig. 2) electrically coupled to the ion sensor (Fig. 2); and 
a controller (5) comprising control logic configured to: 
supply a low voltage (secondary voltage before t1, Fig. 3) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle of the internal combustion engine (1), wherein the low voltage is configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39); 
after supply of the low voltage, supply a high voltage (secondary voltage is high from t3 to t6 and t7 to t8 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during the combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle (abscissa Fig. 3) of a crankshaft of the internal combustion engine (1), wherein the high voltage exceeds the low voltage (self-evident from Fig. 3 that the secondary voltage from t3 to t6 and t7 to t8 is higher than before t1) and is configured to increase an ion sensor current (col. 3 line 30)  above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinue supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
The above underlined limitation is considered as functional language. TANAYA discloses all the structural components of the internal combustion engine, which are read on those of the instant invention. Therefore, the internal combustion engine of TANAYA is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, TANAYA discloses the functions as indicated above.
Regarding claim 18, TANAYA discloses the internal combustion engine of claim 15.
TANAYA further discloses a high voltage supply (4) comprising the high voltage supply output (upper end of secondary winding 22, Fig. 2).  
Regarding claim 19, TANAYA discloses the internal combustion engine of claim 18.

Regarding claim 22, TANAYA discloses a controller for an internal combustion engine, the controller comprising control logic structured to: 
supply a low voltage (secondary voltage before t1, Fig. 3) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle of the internal combustion engine (1), wherein the low voltage is configured to prevent premature ignition of fuel in the combustion chamber (ignition is not generated until timing t2, col. 5 lines 36-39); 
after supply of the low voltage, supply a high voltage (secondary voltage is high from t3 to t6 in Fig. 3; approximately 400V, col. 6 line 55) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during the combustion cycle at a first time based on a crankshaft angle of a crankshaft of the internal combustion engine (1), wherein the high voltage exceeds the low voltage (self-evident from Fig. 3 that the secondary voltage from t3 to t6 is higher than before t1) and is configured to increase an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinue supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.  
The above underlined limitation is considered as functional language. TANAYA discloses all the structural components of the controller, which are read on those of the instant invention. Therefore, the controller of TANAYA is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, TANAYA discloses the functions as indicated above.
Regarding 23, TANAYA discloses the controller of claim 22.  
TANAYA further discloses wherein the low voltage comprises 0 volts (before t1 there is no current flowing through primary winding 11 and the secondary voltage is not applied until t1, i.e. before t1 the secondary voltage is zero, col. 5 lines 26-30).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over TANAYA (US 7,789,595) in view of KATO (US 8,723,406).
Regarding claim 5, TANAYA discloses the method of claim 3.
TANAYA previously disclosed the high voltage is approximately 400 volts and is controlled to not fall below 400 volts (col. 6 lines 55 and 65) to ensure the detection accuracy for the ion current (col. 6 lines 56-57). 
TANAYA does not disclose the high voltage is equal to or greater than 500 volts and less than 3,000 volts.
However, KATO teaches high voltages ranging from 300-500 volts are known in ion current detection systems (col. 2 lines 58-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize 500 volts as the high voltage in TANAYA as suggested by KATO to ensure the detection accuracy for the ion current by providing for an increase in the signal/noise ratio, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TANAYA (US 7,789,595) in view of ESTEFANOUS (US 2016/0025060).
Regarding claim 8, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 
supplying a high voltage (secondary voltage is high from t3 to t6 and t7 to t8 in Fig. 3; approximately 400V, col. 6 line 55; claim does not recite the high voltage is continuously supplied) to the ion sensor (ignition plug 3, col. 3 lines 29-30) during a combustion cycle (implied, i.a. abscissa Fig. 3) at a first time (t3, Fig. 3) based on a crankshaft angle of a crankshaft of the internal combustion engine (abscissa Fig. 3), wherein the high voltage is greater than 400 volts (“does not fall down below 400V” necessitates greater than 400 volts, col. 6 lines 63-65) and is configured to generate an ion sensor current (col. 3 line 30) above a current threshold (predetermined current value, col. 4 line 60)(ion current is above threshold at least from t4 to t6); and 
discontinuing supply of the high voltage (secondary voltage after t8) to the ion sensor at a second time (t8, Fig. 3) based on the crankshaft angle during the combustion cycle.
TANAYA further discloses wherein the first time (t3) and the second time (t8) define a high voltage window, and supplying a high voltage comprises supplying the high voltage during the high voltage window (at least from t3 to t6 and t7 to t8)(claim does not require continuous application of the high voltage) and not at other times during the combustion cycle (e.g. after t8)(note that the claim does not require the high voltage to only be applied during the high voltage window).
	TANAYA further discloses the high voltage window starts shortly after the start of the ion current signal (at t3 in Fig. 3 the ion current is low but already elevated) until shortly after the end of the ion current signal (at t8 the ion current is fully decayed).
TANAYA does not disclose a scale on the crank angle axis so it cannot be said from the reference alone whether the duration of the high voltage window is greater than 8 degrees and less than 90 degrees.
	However, ESTEFANOUS shows experimental measurements of a spark plug ion sensor under a variety of operating conditions. Some of the results have been read from the figures and summarized in 
Table A Experimental ion sensor measurements read from Figs. 3-21 of ESTEFANOUS.
Figure
Reference number
Approximate start of ion signal (CAD)
Approximate end of ion signal (CAD)
Approximate duration of ion signal (CAD)
Fig. 3
312
9
117
98
Fig. 4
440,442
0
81
81
Fig. 5
440
-12
66
78
Fig. 5
442
-9
51
60
Fig. 10
1014 (thin)
-15
42
57
Fig. 10
1014 (thick)
-12
48
60
Fig. 10
1014 (dashed)
-9
58
67
Fig. 11
1114
705
840
135
Fig. 14
1414 (dashed)
-5
65
70
Fig. 14
1414 (thin)
-5
70
75
Fig. 14
1414 (thick)
0
115
115
Fig. 15
1530
12
60
48
Fig. 16
1530
9
60
51
Fig. 17
1530
9
72
63
Fig. 18
1830
9
60
51
Fig. 19
1830
9
66
57
Fig. 20
2040
720
840
120
Fig. 21
2040
2880
2920
40


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a crank angle axis scale to Fig. 3 of TANAYA such that the duration of the high voltage window (t3 to t8) which bounds the ion current signal falls within the claimed range as ESTEFANOUS teaches that ion current signals fall within the claimed range under a variety of operating conditions, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over TANAYA (US 7,789,595) in view of HATAZAWA (US 6,418,785).
Regarding claim 12, TANAYA discloses a method of operating an internal combustion engine comprising a combustion chamber and an ion sensor fluidly coupled with the combustion chamber, the method comprising: 

discontinuing supply of the high voltage (secondary voltage from t3 to t6) to the ion sensor at a second time (t6, Fig. 3) based on the crankshaft angle during the combustion cycle.
TANAYA further discloses the high voltage is configured to ensure the detection accuracy for the ion current (col. 6 lines 56-57).
TANAYA is not relied upon to teach the current threshold as claimed.
However, HATAZAWA teaches a high voltage (col. 1 lines 61-63) configured to generate an ion sensor current (col. 1 line 61) above a current threshold (col. 2 line 34) and to maintain the ion sensor current flowing through the ion sensor above the current threshold (Fig. 12B; note P1 and P3 are ignition noises and not the intended measured current) used for detecting the ion current with a view to detect the combustion state on the basis of the presence/absence of the ion current over the whole operation range of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high voltage of TANAYA to generate and maintain the ion sensor current above a current threshold as taught by HATAZAWA for detecting the ion current with a view to detect the combustion state on the basis of the presence/absence of the ion current over the whole operation range of the engine.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TANAYA (US 7,789,595) in view of TOZZI (US 6,408,242).
Regarding claim 16, TANAYA discloses the internal combustion engine of claim 15.
TANAYA further discloses wherein the ion sensor (ignition plug 3, col. 3 lines 29-30) comprises an anode (side connected to 12, Fig. 2) coupled to the high voltage supply (upper end of secondary winding 12, Fig. 2) and a cathode (side connected to ground, Fig. 2) connected to ground (Fig. 2).

However, TOZZI teaches a spark plug (22) cathode (22b) connected to ground via the engine block (col. 6 lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the cathode of TANAYA to ground via the engine block as taught by TOZZI to provide for convenient engine packaging by eliminating the need to run a separate ground cable from the cathode to the battery ground terminal to reduce cost of the engine.
Regarding claim 17, TANAYA as modified teaches the internal combustion engine of claim 16.
TANAYA further discloses wherein the ion sensor (ignition plug 3, col. 3 lines 29-30) comprises a spark plug (3), a glow plug (optional limitation), a pressure transducer (optional limitation), a fuel injector (optional limitation), or a stand-alone transducer (optional limitation).

Allowable Subject Matter
Claims 6, 9-11, 13-14, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further regarding claims 20-21, a review of the specification has not returned a special definition for the claim term “proportional.” Therefore, the common definition has been used. OED defines 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747